Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

EXAMINER’S STATEMENT OF ALLOWANCE:
 The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious:
(Claim 1) “An appliance water dispenser, comprising: a shelf having an upper surface for providing storage space and a lower surface, wherein the upper surface and the lower surface are within a single compartment; and a compression load cell assembly operably coupled to the shelf, wherein the compression load cell assembly includes: an actuator support disposed proximate to the lower surface of the shelf, wherein a sidewall of the actuator support defines a slot; a support plate disposed within a cavity defined at least partially by the actuator support; and a compression load cell disposed on the support plate, wherein a dispensing sequence is activated in response to a signal from the compression load cell”, 
(Claim 8) “A water dispenser, comprising: a housing configured to couple to a shelf; an actuator support disposed within the housing; at least one actuating support member coupled to the actuator support within the housing, wherein the at least one actuating support member includes a receiving portion disposed outside of the housing to receive a container; a support plate disposed on a bottom surface of the housing proximate to the actuator support; and a compression load cell disposed on the support plate, wherein the at least one actuating support member is configured to adjust the actuator support between an engaged position and a disengaged position relative to the compression load cell”, or 
(Claim 15) “A dispensing system, comprising: a housing configured to couple to a shelf, wherein the housing defines a plateau; a compression load cell coupled to a bottom surface of the housing adjacent to the plateau; and an actuator support disposed on the plateau and configured to rotate between a disengaged position and an engaged position, wherein the actuator support engages the compression load cell in the engaged position”
 in combination with the other limitations set forth in the independent claims.
Joen (US 2012/0042671) is the closest prior art of record.  However, Joen is silent on these above recited features.  Furthermore, it would not have been obvious to modify Joen to arrive at these above recited features without improper hindsight reasoning.  In addition, amending Joen to include the above recited features would improperly change the principle of operation of Joen.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753